UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6366



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARLAND CALHOUN, a/k/a Chinaman, a/k/a The
People’s Republic of China,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-99-664)


Submitted:   May 29, 2003                     Decided:   June 4, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Garland Calhoun, Appellant Pro Se. Miller Williams Shealy, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Garland Calhoun appeals the district court’s order declaring

his motion to compel the court to review his presentence report

moot.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See United States v. Calhoun, No. CR-99-664 (D.S.C. Jan. 29,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2